UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 3, 2016 FLUOROPHARMA MEDICAL, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-151381 20-8325616 (State or Other Jurisdiction of Incorporation (Commission File Number) (IRS Employer Identification No.) 8 Hillside Avenue, Suite 108 Montclair NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(973) 744-1565 n/a (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01Entry into a Material Definitive Agreement On June 3, 2016, FluoroPharma Medical, Inc. (the “Company”) entered into two exclusive license agreements with Sinotau USA, Inc., a wholly-owned subsidiary of Hainan Sinotau Pharmaceutical Co., Ltd. (“Sinotau”), a pharmaceutical organization with a broad China focus in key therapeutic areas. With these agreements, Sinotau is responsible for developing and commercializing FluoroPharma’s proprietary cardiac PET imaging assets, CardioPET and BFPET, in China and Canada. The agents address different aspects of cardiovascular disease. In exchange, FluoroPharma expects to earn revenue based on unit sales to Sinotau and a royalty based on Sinotau’s sales of the products, in addition to a $550,000 upfront payment and up to $1.4 million in additional development milestone payments. CardioPET, the company’s lead asset, having completed enrollment in a Europe-based Phase II study, is a unique long-chain fatty acid analog that targets the heart’s primary energy source.BFPET, entering Phase II studies in the US, is a marker of mitochondrial membrane integrity and can be used to evaluate myocardial perfusion. Copies of the license agreements are attached hereto as Exhibit 10.1 and Exhibit 10.2, respectively, and the description thereof contained in this Current Report on Form 8-K is qualified in its entirety by reference to such exhibits.A copy of the press release announcing the new relationship is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No.
